The record in this case fails to disclose facts sufficient to justify a conclusion that the defendant made or had in his possession tools under circumstances evincing an intent to use or employ, or allow the same to *Page 554 
be used or employed, in the commission of a crime, or that he had knowledge that the said tools were intended to be so used.
The judgments should be reversed and a new trial granted.
HISCOCK, Ch. J., HOGAN, CARDOZO, McLAUGHLIN, CRANE and ANDREWS, JJ., concur; POUND, J., absent.
Judgments reversed, etc.